Case 1:19-cr-00119-RM Document 32 Filed 06/17/19 USDC Colorado Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Action No. 19-CR-119-RM

UNITED STATES OF AMERICA,

        Plaintiff,

v.


1.      HUANYU YAN,

        Defendant.

_____________________________________________________________________

           MOTION TO EXCLUDE TIME FROM SPEEDY TRIAL ACT
_____________________________________________________________________

        Huanyu Lan, by and through undersigned counsel, hereby moves this court to

exclude time from the Speedy Trial Act calculation and to vacate and reset all existing

court dates and deadline. Mr. Lan states the following grounds.

1. Mr. Lan is similarly situated with co-defendant You Lan Xiang, who is Mr. Lan’s wife.

2. Mr. Lan states the same grounds and arguments in favor of an exclusion of time

     from the Speedy Trial Act as those stated on co-defendant Xiang’s DEFENDANT’S

     MOTION TO EXCLUDE TIME FROM THE SPEEDY TRIAL ACT (Doc. 30) filed

     June 10, 2017, with the exception of those parts of the motion that pertain to Ms.

     Xiang’s counsel’s upcoming trial scheduled.

3. With respect to Mr. Lan, undersigned counsel has been on a previously scheduled

     vacation since June 5, 2019. Counsel will be back in the office on June 19, 2019, the

     date scheduled for hearing on this motion.
Case 1:19-cr-00119-RM Document 32 Filed 06/17/19 USDC Colorado Page 2 of 4




4. Discovery in this case was not available as of June 5th when counsel left for

   vacation. Counsel anticipates that the discovery has now been provided and will be

   awaiting him on return to the office. Counsel has been unable to review any

   discovery as of the date of this motion.

5. Counsel also has a state court sexual assault trial scheduled for July 9-12, 2019,

   which will command a great deal of counsel’s available time and attention upon

   return to the office. While counsel intends to begin reviewing discovery as soon as

   possible upon his return, the amount of time available fort this task will be limited

   until approximately mid-July.

6. Undersigned counsel’s schedule would not require a trial date as for out as

   February, 2020 as requested by co-defendant. However, in light of the anticipated

   difficulties around communication with the Mandarin-speaking clients and reviewing

   voluminous discovery potentially including discovery pertaining to the related

   indictments, undersigned counsel does not believe the request is unreasonable. Mr.

   Yan does not object to the relief requested by the co-defendant.

   WHEREFORE, Mr. Yan respectfully requests that the Court exclude time from

   Speedy Trial as necessary, vacate and reset all current dates and deadlines, and

   schedule a new trial date after February 1, 2020.



Respectfully Submitted,


s/Thomas R. Ward




                                              2
Case 1:19-cr-00119-RM Document 32 Filed 06/17/19 USDC Colorado Page 3 of 4




Thomas R. Ward
Attorney for Defendant
McDermott Stuart & Ward LLP
140 E. 19th Ave., Suite 300
Denver, CO 80203
Tel. 303-832-8888
Fax 303-863-8888
tward@mswdenver.com

Dated: June 17, 2019




                                    3
Case 1:19-cr-00119-RM Document 32 Filed 06/17/19 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

   I hereby certify that on Monday, June 17, 2019, I electronically filed the foregoing
  MOTION TO EXCLUDE TIME FROM SPEEDY TRIAL ACT with the Clerk of Court
using the CM/ECF system, which will automatically send notification of such filing to all
                              opposing counsel of record.


                                                s/Kristin Miller
                                                Kristin Miller




                                           4
